Concurring Opinion by
Mr. Justice Roberts:
I believe it is highly questionable on the facts of this case whether appellant had a duty to prevent “rowdyism” at this private party, or to somehow warn appellees (and presumably everyone else present) that the lack of decorum might prove to be dangerous. However, on this appeal appellant has argued only that the evidence was insufficient to show exactly how minor appellee was injured and that appellees were eontributorily negligent. On these points, I believe that there is sufficient evidence in the record to support the jury’s findings, and I, therefore, join in the affirmance of the court below.